The Chancellor
said, that as one of the heirs was the wife of a defendant in the original bill, that circumstance alone was a sufficient reason for not joining her as a party complainant in the bill of revivor against her husband; that she could not join in a suit against him, except by her proehein ami; and even then the suit could not be brought in *518her name, without her consent; that, under the circumstances, it was not necessary to aver that she refused to join with the other heirs at law in the bill of revivor; and that if supplemental matter was improperly added to the bill, it furnished no reason for demurring to the whole bill, but the defendants should have demurred to the supplemental matter only.
The decree of the vice chancellor was therefore reversed, with costs; and the suit was directed to stand revived.